Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

The Information Disclosure Statement submitted by Applicant on August 11th, 2021 has been received and fully considered.

Claims 1-20 are allowed.

The following is an examiner’s statement of reasons for allowance:
The closest prior art to the present invention is AHN (U.S. Patent Application Publication No. 202/0265878).  AHN discloses a semiconductor includes a plurality of dies commonly connected to an external resistor, each dies having a calibration circuit coupled between a data output circuit and a reference resistor pad.  AHN fails to show or suggest the limitations of each of the plurality of slave dies, after the first impedance calibration operation is completed, is configured to: perform a second impedance calibration operation to determine a resistance of a second output driver and a second reference VOH voltage of the second output driver in response to the first impedance calibration command during the initialization sequence; and store, in a second register set therein, second calibration data associated with the second impedance calibration operation and offset data corresponding to a difference between the first calibration data and the second calibration data.(claims 1-17); or a second memory die configured to: perform a second impedance calibration operation, with respect to the external resistance, to acquire second calibration data, and determine a second resistance of a second output driver based on a difference between the second calibration data and the first calibration data (claims 18-20).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAN T. NGUYEN whose telephone number is (571)272-1789. The examiner can normally be reached on Monday to Friday from 07:30Am to 04:00Pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMIR ZARABIAN, can be reached at telephone number (571) 272-1852. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

 /TAN T. NGUYEN/Primary Examiner, Art Unit 2827